Title: Candidates for Army Appointments from Tennessee, [November–December 1798]
From: Hamilton, Alexander,Pinckney, Charles Cotesworth,Washington, George
To: 



[Philadelphia, November–December, 1798]

Tennessee






Captains


2
Arthur CrozierKnoxville
good letter




Clayborne—a young man of respectable character good talents & was a Merchant



3
Nathan B MarklandKnoxville
Clayborne. possesses qualifications for a valuable Officer surveyor young man of amiable Character & good talents




6
Charles Porter
Judge Anderson—recommends him as well qualified respectable connexion & unexceptionable character
1


10
William LoveleyTrentonCapt last war
McKee officer during late war proper




Beyers to command a Company



12
John EvansKnoxville
Sevier—conduct fair & respectable valuable & brave officer



Subalterns


1
Eli Hammond
Doct Williamson—raised in the family of General Davidson—passion for army & has shewn spunk in scouts against the Indians



3
Nathan B MarklandKnoxville
Clayborne will accept Lty or Ensy young—amiable good talents surveyor



4
Robert YanceySullivan CountyInquire of McKee
C—— the same surveyor



5
William P AndersonNashvilleCaptain
C—— the same but lawyer was lately Atty of District




Judge Anderson well qualified for Lt good connection unexceptionable character
1


6
Hardman Stow
Judge Anderson well qualified for ensign good Con unexcept Car
1


8
Thomas McCorryKnoxville
Clayborne—deserving young man aimable will make a valuable officer Merchant with general confidence & esteem could recruit
2



Henly—speaks well of his services to Commissioners



9
Lewis TinerKnoxvilleLt
John McNairy—young man of cleverness




John Sevier—discreet well educated alert would make a brave & valuable Officer friend to G
1



Ensign


11
James DeshaMero District
J Winchester of respectable family tolerable English education pride & ambition to make a good Officer
Ensign


12
Edmond P GainsKnoxville Qr
G Sevier good family & connection friend to Government would make a useful & brave Officer



